Dear Mr. Castille,
You have requested an opinion of this office on the following question:
Is it a requirement that the Lafayette Consolidated Government have a legal letter of obligation mandated by the State of Louisiana Constitution according to Article VII Section 14 before public money can be distributed to a private agency (external agencies)?
This question was addressed and answered in La. Atty. Gen. Op. No. 08-0285, a copy of which is enclosed for your review. As explained in that opinion, there must be some type of documentation evidencing that an expenditure of public funds meets applicable legal standards to be constitutionally permissible. It is our strong recommendation that the Lafayette Consolidated Government enter into a cooperative endeavor agreement with any non-profit entity it wishes to pay public funds to so that adequate documentation exists regarding the reciprocal obligations of the City and the organization receiving the funds.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
By:__________________________ Lindsey K. Hurter Assistant Attorney General
JDC/LKH/crt